Citation Nr: 1441241	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  12-30 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for alcoholism, and residuals thereof.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served in the Navy from May 1984 to August 1984 on active duty, as well as multiple periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), including ACDUTRA from July 1985 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claim for entitlement to service connection for acute alcoholism.  During the course of the appeal, the Veteran has asserted that his disability is not "acute" but rather "chronic" in nature.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim "cannot be a claim limited only to [a particular] diagnosis, but must rather be considered a claim for any . . . disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.


FINDING OF FACT

1.  The Veteran has not alleged that his alcoholism is either due to or aggravated by a service-connected disability.  

2.  Alcoholism, as a primary disorder, is not a disability for which service connection may be granted.


CONCLUSION OF LAW

Alcoholism as a primary disorder is not a disease or injury within the meaning of applicable legislation, and service connection may not be established therefore as a matter of law.  38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.301 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants with their claims for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In this case, however, the Board is denying the claim as a matter of law, and not based upon consideration of the evidentiary record.  VA has no duty to notify or assist in such situations.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is inapplicable to matters in which the law, and not the evidence, is dispositive); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  That said, the VCAA letter dated October 2008 fully satisfied the duties enumerated in the VCAA, if it were to apply.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002 & Supp. 2013); 38 C.F.R. § 3.6(a) (2013).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002 & Supp. 2013).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c) (2013).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d) (2013).  As discussed in greater detail below, the Veteran's claim is being denied as a matter of law and as such any considerations of onset during any periods of ACDUTRA or INACDUTRA are moot.

That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b)  (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  Id.

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, will be presumed if they manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

In this case, the Board finds that the record supports a finding of neither presumptive nor direct service connection, as explained in the analysis below.  In its deliberations, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

VA's General Counsel has concluded that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs (a substance abuse disability) is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31, 263 (1998).  VA General Counsel precedent opinions are binding on the Board.  Brooks v. Brown, 5 Vet. App. 484 (1993).  The Veteran filed his claim for service connection in August 2008, after October 31, 1990.  Therefore, service connection for alcohol dependence as directly related to the Veteran's active duty, ACDUTRA, and INACDUTRA service must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In his September 2012 Substantive Appeal, the Veteran stresses that his alcoholism is chronic, not acute as he originally stated in his August 2008 claim.  The Board notes that its conclusion applies to alcoholism generally, including both acute and chronic alcoholism.

The Veteran alleges that his alcoholism began during service.  As a result of his alcoholism he developed mental health problems and neuropathy.  See September 2012.  Service connection is possible for a substance abuse disorder acquired as secondary to, or as symptoms of, a service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  However, the Veteran is not service connected for any disability.  Thus, any claim for secondary service connection also lacks legal merit.

In reaching the latter conclusion, the Board has considered the Veteran's reports of depression and anxiety and the medical evidence showing prescription of psychiatric medication, including antidepressants.  The Board finds it extremely significant that those medical providers prescribing this medication have considered the Veteran's symptoms and lay reports, but have not diagnosed a depressive, anxiety, or other psychiatric disorder.  Indeed, a February 2008 private record noted: "Nervous system problems and emotional disturbances (including depression and anxiety) are very common in heavy drinkers."  Similarly, multiple other records have acknowledged the Veteran's psychiatric symptoms but have limited the diagnosis to alcohol abuse and alcohol dependence.  Thus, the record reflects that the Veteran's depression, anxiety, nervous system problems, and associated symptoms have been medically designated as symptoms of his alcohol abuse and alcohol dependence disorders, rather than discrete psychiatric or neurological disabilities.  

To the extent that the Veteran's statements can be read as an attempt to establish a diagnosis of a depressive and/ or anxiety disorder, the Board does not find such statements competent in the absence of medical training and experience and affords the statements no probative weight.  Accordingly, service connection for alcoholism, and residuals thereof, must be denied.  


ORDER

Entitlement to service connection for alcoholism, and residuals thereof, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


